CM/ECF LIVE - U.S. District Court:waed                                             Page 1 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2            filed 08/19/20   PageID.312 Page 1 of 9


                     CLOSED,APPEAL,ComRel,FORFEIT-NOTICE,LC01,LOCATION-CUSTODY

                   Eastern District of Washington
                    U.S. District Court (Yakima)
     CRIMINAL DOCKET FOR CASE #: 1:16-cr-02066-RMP All Defendants


Case title: USA v. Abundiz                                Date Filed: 09/13/2016
Magistrate judge case number: 1:16-mj-04190-MKD           Date Terminated: 10/19/2017


Assigned to: Judge Rosanna Malouf
Peterson

Defendant (1)
Jose Alberto Abundiz                        represented by Jose Alberto Abundiz
TERMINATED: 10/19/2017                                     11828-085
                                                           SHERIDAN
                                                           FEDERAL CORRECTIONAL
                                                           INSTITUTION
                                                           Inmate Mail/Parcels
                                                           P.O. BOX 5000
                                                           SHERIDAN, OR 97378
                                                           PRO SE

                                                          Jeremy B Sporn
                                                          Federal Defenders - YAK
                                                          Eastern Washington
                                                          306 East Chestnut Avenue
                                                          Yakima, WA 98901
                                                          509-248-8920
                                                          Email: jeremy_sporn@fd.org
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Public Defender or
                                                          Community Defender Appointment

                                                          Federal Public Defender - YAK
                                                          Federal Defenders - YAK
                                                          Eastern Washington
                                                          306 East Chestnut Avenue
                                                          Yakima, WA 98901
                                                          Email: mary_dehnhoff@fd.org
                                                          TERMINATED: 09/12/2016
                                                          Designation: Public Defender or
                                                          Community Defender Appointment

                                                          Gregory Lee Scott



https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                    08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                             Page 2 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2            filed 08/19/20   PageID.313 Page 2 of 9


                                                           Gregory Scott Law Office
                                                           PO Box 701
                                                           6 South Second Street
                                                           Suite 208
                                                           Yakima, WA 98907-0701
                                                           509-574-0991
                                                           Fax: 509-574-3177
                                                           Email: gregory@scottlaw.net
                                                           TERMINATED: 07/20/2020
                                                           Designation: CJA Appointment

Pending Counts                                             Disposition
21 USC 841(a)(1) - DISTRIBUTION
                                                           Defendant sentenced to 150 months. 5
OF A CONTROLLED SUBSTANCE
                                                           years Supervised Release. Waive fine.
(Methamphetamine)
                                                           $100 SPA.
(1)

Highest Offense Level (Opening)
Felony

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
21:841(a)(1) DISTRIBUTION OF A
CONTROLLED SUBSTANCE



Plaintiff
USA                                         represented by Ian Lloyd Garriques
                                                           U S Attorney's Office - YAK
                                                           402 E Yakima Avenue
                                                           Suite 210
                                                           Yakima, WA 98901-2760
                                                           509-454-4425
                                                           Fax: 509-249-3297
                                                           Email: ian.garriques@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant US Attorney




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                   08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                             Page 3 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2            filed 08/19/20   PageID.314 Page 3 of 9


                                                           Alvin Lee Guzman
                                                           U S Attorney's Office - YAK
                                                           402 E Yakima Avenue
                                                           Suite 210
                                                           Yakima, WA 98901-2760
                                                           509-454-4425
                                                           Fax: 509-249-3297
                                                           TERMINATED: 12/29/2016
                                                           Designation: Assistant US Attorney


 Date Filed       #    Docket Text
 08/19/2020       78 9CCA Payment Notification form as to Jose Alberto Abundiz (1) re 77 9CCA
                     Notice of Appeal. Fee Not Paid. (AN, Courtroom Deputy) (Entered:
                     08/19/2020)
 08/19/2020       77 NOTICE OF APPEAL by Jose Alberto Abundiz (1) re 76 Order on Motion to
                     Reduce Sentence, Order on Motion to Expedite, Order on Motion to Appoint
                     Counsel. cc: Court Reporter: Lynette Walters, Contract Court Reporters: Dani
                     Craver, Phyllis Lykken. (Attachments: # 1 Declaration, # 2 Transmittal
                     Envelope)(AN, Courtroom Deputy) (Entered: 08/19/2020)
 08/07/2020       76 ORDER ON DEFENDANT'S MOTION 74 FOR SENTENCE REDUCTION
                     UNDER 18 U.S.C. § 3582(c)(1)(A) - (COMPASSIONATE RELEASE);
                     DENYING WITH PREJUDICE 74 Motion to Reduce Sentence, Motion to
                     Expedite and Motion to Appoint Counsel as to Jose Alberto Abundiz (1).
                     Signed by Judge Rosanna Malouf Peterson. (Service of Notice on parties not
                     registered as users of the Court CM/ECF system accomplished via USPS
                     mail.)(AN, Courtroom Deputy) Modified on 8/10/2020 add service of notice
                     (AN, Courtroom Deputy). (Entered: 08/07/2020)
 08/04/2020       75 Sealed attachments in support of Motion for Compassionate Release as to
                     Jose Alberto Abundiz (1). (Attachments: # 1 Exhibit B, # 2 Affidavit, # 3
                     Attachment)(AN, Courtroom Deputy) (Entered: 08/06/2020)
 08/04/2020       74 MOTION/Request for Transfer to Home Confinement or Compassionate
                     Release Due to COVID-19 Concerns; MOTION/Request for Emergency
                     Expedited Consideration; and Construed MOTION for Appointment of
                     Counsel. MOTION to Reduce Sentence and MOTION to Appoint Counsel
                     ( Motion Hearing set for 9/3/2020 Without Oral Argument before Judge
                     Rosanna Malouf Peterson.), MOTION to Expedite ( Motion Hearing set for
                     8/11/2020 Without Oral Argument before Judge Rosanna Malouf Peterson.)
                     filed by Jose Alberto Abundiz (1). (Attachments: # 1 Transmittal Envelope)
                     (AN, Courtroom Deputy) (Entered: 08/06/2020)
 07/20/2020       72 Ex Parte ORDER as to Jose Alberto Abundiz (1). Applicable Party: Jose
                     Alberto Abundiz. (cc: Defendant at Sheridan FCI). Signed by Judge Rosanna
                     Malouf Peterson. (AN, Courtroom Deputy) (Entered: 07/20/2020)
 07/17/2020       71 Ex Parte Document by Jose Alberto Abundiz (1) as to Jose Alberto Abundiz
                     (1) (Sporn, Jeremy) (Entered: 07/17/2020)




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                    08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                             Page 4 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2            filed 08/19/20   PageID.315 Page 4 of 9


 02/08/2018       70 Judgment Returned Executed as to Jose Alberto Abundiz on 12/15/2017 re 68
                     Judgment (CV, Case Administrator) (Entered: 02/08/2018)
 10/19/2017       68 JUDGMENT as to Jose Alberto Abundiz (1), Count 1, Defendant sentenced
                     to 150 months. 5 years Supervised Release. Waive fine. $100 SPA. Signed by
                     Judge Rosanna Malouf Peterson. (SK, Case Administrator) (Entered:
                     10/19/2017)
 10/18/2017       67 Minute Entry for proceedings held before Judge Rosanna Malouf Peterson:
                     Motion Hearing as to Jose Alberto Abundiz (1) held on 10/18/2017 re 63
                     MOTION to Continue Sentencing filed by Jose Alberto Abundiz, 64
                     MOTION to Expedite filed by Jose Alberto Abundiz, Sentencing held on
                     10/18/2017 for Jose Alberto Abundiz (1), Count 1: Defendant sentenced to
                     150 months. 5 years Supervised Release. Waive fine. $100 SPA.
                     (Reported/Recorded by: Dani Craver) (MF, Courtroom Deputy) (Entered:
                     10/18/2017)
 10/17/2017       66 NOTICE OF HEARING ON MOTION - By Court - Text entry;no PDF
                     document. - Oral Argument Requested re 64 MOTION to Expedite , 63
                     MOTION to Continue Sentencing : as to Jose Alberto Abundiz (1) Motion to
                     Continue Hearing set for 10/18/2017 at 01:30 PM Yakima Courtroom 324
                     before Judge Rosanna Malouf Peterson. (MF, Courtroom Deputy) (Entered:
                     10/17/2017)
 10/17/2017       65 NOTICE OF HEARING - By Court - Text entry;no PDF document - as to
                     Jose Alberto Abundiz (1) TIME CHANGE ONLY. Sentencing set for
                     10/18/2017 at 01:30 PM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson. (MF, Courtroom Deputy) (Entered: 10/17/2017)
 10/16/2017       64 MOTION to Expedite by Jose Alberto Abundiz (1). Motion Hearing set for
                     10/23/2017 Without Oral Argument before Judge Rosanna Malouf Peterson.
                     (Scott, Gregory) (Entered: 10/16/2017)
 10/16/2017       63 MOTION to Continue Sentencing by Jose Alberto Abundiz (1). Motion
                     Hearing set for 10/16/2017 Without Oral Argument before Judge Rosanna
                     Malouf Peterson. (Scott, Gregory) (Entered: 10/16/2017)
 08/31/2017       62 SENTENCING MEMORANDUM by USA as to Jose Alberto Abundiz (1)
                     (Garriques, Ian) (Entered: 08/31/2017)
 08/29/2017       61 NOTICE OF HEARING - By Court - Text entry;no PDF document - as to
                     Jose Alberto Abundiz (1)The hearing is RESET because the Court will be in
                     trial beginning on 9/5/2017. Sentencing set for 9/7/2017 is RESET to
                     10/18/2017 at 02:30 PM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson. (MF, Courtroom Deputy) (Entered: 08/29/2017)
 06/28/2017       56 ORDER REGARDING SCHEDULE FOR SENTENCING as to Jose Alberto
                     Abundiz (1). Sentencing set for 9/7/2017 at 1:30 PM in Yakima,
                     Courtroom 324, before Judge Rosanna Malouf Peterson. Signed by Judge
                     Stanley A Bastian. (PL, Case Administrator) (Entered: 06/28/2017)
 06/28/2017       55




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                  08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                              Page 5 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2             filed 08/19/20   PageID.316 Page 5 of 9


                       ORDER ACCEPTING GUILTY PLEA. Jose Alberto Abundiz (1) enters
                       guilty plea on Count 1 of the Indictment. Signed by Judge Stanley A Bastian.
                       (PL, Case Administrator) (Entered: 06/28/2017)
 06/28/2017       54 PLEA AGREEMENT as to Jose Alberto Abundiz (1). (SK, Case
                     Administrator) (Entered: 06/28/2017)
 06/28/2017       53 Minute Entry for proceedings held before Judge Stanley A Bastian: Change
                     of Plea Hearing as to Jose Alberto Abundiz (1) held on 6/28/2017.
                     (Reported/Recorded by: Lynette F. Walters) (LMM, Courtroom Deputy)
                     (Entered: 06/28/2017)
 06/20/2017       52 NOTICE OF HEARING - By Court - Text entry;no PDF document - as to
                     Jose Alberto Abundiz (1) Change of Plea Hearing set for 6/28/2017 at 01:15
                     PM in Yakima Courtroom 203 before Judge Stanley A Bastian. (MF,
                     Courtroom Deputy) (Entered: 06/20/2017)
 03/22/2017       50 WAIVER of Speedy Trial by Jose Alberto Abundiz (CV, Case Administrator)
                     (Entered: 03/22/2017)
 03/22/2017       49 PRETRIAL ORDER AND ORDER MEMORIALIZING COURT'S ORAL
                     RULINGS as to Jose Alberto Abundiz; granting Defendant's oral motion to
                     continue; Jury Trial is RESET from 5/8/2017 to 7/24/2017 at 09:00 AM in
                     Yakima Courtroom 324 before Judge Rosanna Malouf Peterson, with a Final
                     Pretrial Conference 08:30 AM. Pretrial Conference set for 7/12/2017 at
                     01:30 PM in Yakima Courtroom 324 before Judge Rosanna Malouf
                     Peterson. Excludable Speedy Trial Act Time from 5/8/17 - 7/24/17. Signed by
                     Judge Rosanna Malouf Peterson. (CV, Case Administrator) (Entered:
                     03/22/2017)
 03/22/2017       48 Minute Entry for proceedings held before Judge Rosanna Malouf Peterson:
                     Pretrial Conference as to Jose Alberto Abundiz (1) held on 3/22/2017
                     (Reported/Recorded by: Lynette F. Walters) (KW, Case Administrator)
                     (Entered: 03/22/2017)
 03/14/2017       47 NOTICE OF HEARING - By Court - Text entry;no PDF document - as to
                     Jose Alberto Abundiz (1) TIME CHANGE ONLY. Pretrial Conference set
                     for 3/22/2017 at 02:00 PM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson. (MF, Courtroom Deputy) (Entered: 03/14/2017)
 03/01/2017       46 NOTICE and Information of Defendant's Prior Crimnal Convictions
                     Applicable to the Instant Case by USA as to Jose Alberto Abundiz (1)
                     (Garriques, Ian) (Entered: 03/01/2017)
 01/12/2017       45 PRETRIAL ORDER AND ORDER MEMORIALIZING COURT'S ORAL
                     RULINGS as to Jose Alberto Abundiz; granting Defendant's oral motion to
                     continue; Pretrial Conference set for 3/22/2017 at 03:00 PM in Yakima
                     Courtroom 324 before Judge Rosanna Malouf Peterson. Jury Trial set for
                     5/8/2017 at 09:00 AM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson, with a Final Pretrial Conference at 08:30 AM. Excludable
                     Speedy Trial Act Time from 3/13/17 - 5/8/17. Signed by Judge Rosanna
                     Malouf Peterson. (CV, Case Administrator) (Entered: 01/12/2017)




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                      08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                              Page 6 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2             filed 08/19/20   PageID.317 Page 6 of 9


 01/12/2017       44 WAIVER of Speedy Trial by Jose Alberto Abundiz (CV, Case Administrator)
                     (Entered: 01/12/2017)
 01/12/2017       43 Minute Entry for proceedings held before Judge Rosanna Malouf Peterson:
                     Pretrial Conference as to Jose Alberto Abundiz (1) held on 1/12/2017.
                     (Reported/Recorded by: Lynette F. Walters) (MF, Courtroom Deputy)
                     (Entered: 01/12/2017)
 01/06/2017            Set/Reset Deadlines/Hearings as to Jose Alberto Abundiz (1): Pretrial
                       Conference set for 1/12/2017 at 10:00 AM in Yakima Courtroom 324 before
                       Judge Rosanna Malouf Peterson. ECF No. 41 states that this pretrial
                       conference hearing will be held however it was inadvertently cancelled. The
                       hearing is to be held on 1/12/2017. (MF, Courtroom Deputy) (Entered:
                       01/06/2017)
 12/29/2016       42 NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL on
                     Behalf of USA Attorney Alvin L. Guzman has withdrawn. Attorney Ian L.
                     Garriques is substituted re defendant Jose Alberto Abundiz (1) (Attorney Ian
                     Lloyd Garriques added to party USA(pty:pla))(Garriques, Ian) (Entered:
                     12/29/2016)
 12/19/2016       41 ORDER GRANTING MOTION TO CONTINUE TRIAL AND MOTION
                     TO EXPEDITE HEARING OF THE SAME. Granting 36 Motion to Continue
                     as to Jose Alberto Abundiz (1). Granting 37 Motion to Expedite. Jury Trial
                     RESET from 2/6/2017 to 3/13/2017 at 9:00 AM in Yakima Courtroom 324
                     before Judge Rosanna Malouf Peterson. Pretrial Conference RESET from
                     1/12/17 to 2/22/2017 at 3:30 PM in Yakima Courtroom 324 before Judge
                     Rosanna Malouf Peterson. Final Pretrial Conference RESET for 3/13/2017 at
                     8:30 AM in Yakima Courtroom 324 before Judge Rosanna Malouf Peterson.
                     Time between 2/6/17 to 3/13/17 AND 12/7/16 to 12/19/16 is DECLARED
                     EXCLUDABLE for purposes of computing speedy trial time. Signed by
                     Judge Rosanna Malouf Peterson. (RG, Ops Supervisor) (Entered: 12/19/2016)
 12/16/2016       40 WAIVER of Speedy Trial by Jose Alberto Abundiz (1) (Scott, Gregory)
                     (Entered: 12/16/2016)
 12/14/2016       39 Minute Entry for proceedings held before Judge Rosanna Malouf Peterson:
                     Motion Hearing as to Jose Alberto Abundiz (1) held on 12/14/2016 re 37
                     MOTION to Expedite filed by Jose Alberto Abundiz, 36 MOTION to
                     Continue filed by Jose Alberto Abundiz, Pretrial Conference as to Jose
                     Alberto Abundiz (1) held on 12/14/2016. (Reported/Recorded by: Lynette F.
                     Walters) (MF, Courtroom Deputy) (Entered: 12/14/2016)
 12/13/2016       38 RESPONSE to Motion by USA re 36 MOTION to Continue as to Jose
                     Alberto Abundiz (1). (Guzman, Alvin) (Entered: 12/13/2016)
 12/07/2016       37 MOTION to Expedite by Jose Alberto Abundiz (1). Motion Hearing set for
                     12/14/2016 at 03:30 PM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson. (Scott, Gregory) (Entered: 12/07/2016)
 12/07/2016       36 MOTION to Continue by Jose Alberto Abundiz (1). Motion Hearing set for
                     12/14/2016 at 03:30 PM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson. (Scott, Gregory) (Entered: 12/07/2016)



https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                     08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                               Page 7 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2             filed 08/19/20    PageID.318 Page 7 of 9


 10/27/2016       35 PRETRIAL ORDER as to Jose Alberto Abundiz (1); granting 29 Defendant's
                     MOTION to Continue Trial; granting 30 MOTION to Expedite. Excludable
                     delay from 10/03/16 to 10/26/16 pursuant to the Speedy Trial Act, 18 U.S.C.
                     § 3161(h)(1)(D) and from 11/14/16 to 02/06/17 pursuant to 18 U.S.C. § 3161
                     (h)(7). Jury Trial reset for 2/6/2017 at 9:00 AM in Yakima, Washington,
                     Courtroom 324, before Judge Rosanna Malouf Peterson. Pretrial
                     Conference set for 12/14/2016 at 3:30 PM in Yakima, Washington,
                     Courtroom 324, before Judge Rosanna Malouf Peterson. Second Pretrial
                     Conference set for 1/12/2017 at 10:00 AM in Yakima, Washington,
                     Courtroom 324, before Judge Rosanna Malouf Peterson.Final Pretrial
                     Conference set for 2/6/2017 at 8:30 AM in Yakima, Courtroom 324,
                     before Judge Rosanna Malouf Peterson. Signed by Judge Rosanna Malouf
                     Peterson. (PL, Case Administrator) (Entered: 10/27/2016)
 10/26/2016       34 WAIVER of Speedy Trial by Jose Alberto Abundiz (CV, Case Administrator)
                     (Entered: 10/26/2016)
 10/26/2016       33 Minute Entry for proceedings held before Judge Rosanna Malouf Peterson:
                     Pretrial Conference as to Jose Alberto Abundiz (1) held on 10/26/2016,
                     Motion Hearing as to Jose Alberto Abundiz (1) held on 10/26/2016 re 29
                     MOTION to Continue and Discovery Status Order filed by Jose Alberto
                     Abundiz, 30 MOTION to Expedite filed by Jose Alberto Abundiz.
                     (Reported/Recorded by: Phyllis Lykken) (MF, Courtroom Deputy) (Entered:
                     10/26/2016)
 10/19/2016       32 NOTICE OF CHANGE OF HEARING ON MOTION by Court (text-only
                     entry; no PDF will issue) re ECF No. 29 , MOTION to Continue and
                     Discovery Status Order. Pursuant to the Court's Pretrial Order at ECF No. 24 ,
                     motions shall be heard at the pretrial conference. Motion Hearing reset for
                     10/26/2016 at 09:45 AM Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson. (MS, Judicial Assistant) (Entered: 10/19/2016)
 10/03/2016       31 STATUS REPORT ON DISCOVERY by USA as to Jose Alberto Abundiz (1)
                     (Guzman, Alvin) (Entered: 10/03/2016)
 10/03/2016       30 MOTION to Expedite by Jose Alberto Abundiz (1). Motion Hearing set for
                     10/5/2016 Without Oral Argument before Judge Rosanna Malouf Peterson.
                     (Scott, Gregory) (Entered: 10/03/2016)
 10/03/2016       29 MOTION to Continue and Discovery Status Order by Jose Alberto Abundiz
                     (1). Motion Hearing set for 10/5/2016 Without Oral Argument before Judge
                     Rosanna Malouf Peterson. (Scott, Gregory) (Entered: 10/03/2016)
 09/22/2016       28 APPOINTMENT ORDER. Type of Appointment: CJA. IT IS ORDERED
                     that Gregory Lee Scott is appointed to represent Jose Alberto Abundiz (1) in
                     this matter. TEXT ONLY entry; no PDF document will issue. This text-only
                     entry constitutes the court order or notice on the matter. Signed by Magistrate
                     Judge Mary K. Dimke. (KW, Case Administrator) (Entered: 09/22/2016)
 09/19/2016       27 Ex Parte ORDER as to Jose Alberto Abundiz. Applicable Party: Jose Alberto
                     Abundiz. Signed by Judge Rosanna Malouf Peterson. (CV, Case
                     Administrator) (Entered: 09/20/2016)




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                      08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                              Page 8 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2             filed 08/19/20   PageID.319 Page 8 of 9


 09/14/2016       26 Minute Entry for proceedings held before Magistrate Judge Mary K. Dimke:
                     Arraignment on Indictment held on 9/14/2016 as to Jose Alberto Abundiz (1)
                     Count 1. Not Guilty plea entered on count 1. (Reported/Recorded by:
                     FTR/Y-102) (PH, Case Administrator) (Entered: 09/14/2016)
 09/14/2016       25 ACKNOWLEDGMENT OF NOTICE OF RIGHTS by Jose Alberto Abundiz
                     (CV, Case Administrator) (Entered: 09/14/2016)
 09/14/2016       24 PRETRIAL ORDER as to Jose Alberto Abundiz; Jury Trial set for
                     11/14/2016 at 09:00 AM in Yakima Courtroom 324 before Judge Rosanna
                     Malouf Peterson, with a Final Pretrial Conference at 8:30 AM. Pretrial
                     Conference set for 10/26/2016 at 09:45 AM in Yakima Courtroom 324
                     before Judge Rosanna Malouf Peterson. Signed by Judge Rosanna Malouf
                     Peterson. (CV, Case Administrator) (Entered: 09/14/2016)
 09/14/2016       23 EX PARTE MOTION by Jose Alberto Abundiz (1). (Attachments: # 1 Text
                     of Proposed Order)(Sporn, Jeremy) (Entered: 09/14/2016)
 09/14/2016       22 ORDER Following Arraignment on Indictment as to Jose Alberto Abundiz.
                     Signed by Magistrate Judge Mary K. Dimke. (CV, Case Administrator)
                     (Entered: 09/14/2016)
 09/13/2016       21 Penalty Slip - FORFEITURE NOTICE - as to Jose Alberto Abundiz (CV,
                     Case Administrator) (Entered: 09/13/2016)
 09/13/2016       19 INDICTMENT as to Jose Alberto Abundiz - Count 1. (CV, Case
                     Administrator) (Entered: 09/13/2016)
 09/12/2016       18 ORDER FOLLOWING PRELIMINARY HEARING as to Jose Alberto
                     Abundiz (1). Status Hearing - MJ set for 9/14/2016 at 01:00 PM in Yakima
                     Courtroom 102 before Magistrate Judge Mary K. Dimke. Signed by
                     Magistrate Judge Mary K. Dimke. (KW, Case Administrator) [1:16-mj-
                     04190-MKD] (Entered: 09/12/2016)
 09/12/2016       17 Minute Entry for proceedings held before Magistrate Judge Mary K. Dimke:
                     Probable Cause Hearing as to Jose Alberto Abundiz (1) held on 9/12/2016.
                     (Reported/Recorded by: FTR/Y-102) (PH, Case Administrator) [1:16-mj-
                     04190-MKD] (Entered: 09/12/2016)
 09/12/2016       16 NOTICE OF ATTORNEY APPEARANCE: Jeremy B Sporn appearing for
                     Jose Alberto Abundiz (1) (Attorney Jeremy B Sporn added to party Jose
                     Alberto Abundiz(pty:dft))(Sporn, Jeremy) [1:16-mj-04190-MKD] (Entered:
                     09/12/2016)
 09/09/2016            Arrest of Jose Alberto Abundiz (1). (PH, Case Administrator) [1:16-mj-
                       04190-MKD] (Entered: 09/09/2016)
 09/09/2016       15 Arrest Warrant Returned Executed on 9/09/2016 as to Jose Alberto Abundiz
                     (1). (PH, Case Administrator) [1:16-mj-04190-MKD] (Entered: 09/09/2016)
 09/09/2016       14 ORDER FOLLOWING INITIAL APPEARANCE granting ECF NO. 7
                     Motion for Detention as to Jose Alberto Abundiz (1). Probable Cause Hearing
                     set for 9/12/2016 at 01:00 PM in Yakima Courtroom 102 before Magistrate




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                     08/19/2020
CM/ECF LIVE - U.S. District Court:waed                                               Page 9 of 9
   Case 1:16-cr-02066-RMP ECF No. 79-2             filed 08/19/20    PageID.320 Page 9 of 9


                       Judge Mary K. Dimke. Signed by Magistrate Judge John T. Rodgers. (PH,
                       Case Administrator) [1:16-mj-04190-MKD] (Entered: 09/09/2016)
 09/09/2016       13 ACKNOWLEDGMENT OF NOTICE OF RIGHTS by Jose Alberto Abundiz
                     (1) (KW, Case Administrator) [1:16-mj-04190-MKD] (Entered: 09/09/2016)
 09/09/2016       12 ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS by Jose
                     Alberto Abundiz (1) (KW, Case Administrator) [1:16-mj-04190-MKD]
                     (Entered: 09/09/2016)
 09/09/2016       10 ORDER APPOINTING FEDERAL DEFENDER as to Jose Alberto Abundiz
                     (1). On the basis of the sworn financial statement, the court finds Defendant is
                     financially unable to retain counsel. IT IS ORDERED the Federal Defenders
                     of Eastern Washington are appointed to represent Defendant pursuant to Title
                     18 United States Code Sec. 3006A. Text entry; no PDF document will issue.
                     This text-only entry constitutes the court order on the matter. Signed by
                     Magistrate Judge John T. Rodgers. (KR, Judicial Assistant) [1:16-mj-04190-
                     MKD] (Entered: 09/09/2016)
 09/09/2016         9 Minute Entry for VIDEO CONFERENCE proceedings held before Magistrate
                      Judge Mary K. Dimke: Initial Appearance as to Jose Alberto Abundiz (1)
                      held on 9/9/2016. Appearance entered by Federal Public Defender - YAK for
                      Jose Alberto Abundiz on behalf of defendant. (Reported/Recorded by:
                      FTR/Y-102) (PH, Case Administrator) [1:16-mj-04190-MKD] (Entered:
                      09/09/2016)
 09/08/2016         7 MOTION for Detention by USA as to Jose Alberto Abundiz (1). (Guzman,
                      Alvin) [1:16-mj-04190-MKD] (Entered: 09/08/2016)
 09/08/2016         6 NOTICE OF HEARING - By Court as to Jose Alberto Abundiz (1). Text
                      entry; no PDF attached. Initial Appearance on Complaint set for 9/9/2016 at
                      10:00 AM in Yakima Courtoom 102 via Videoconference before Magistrate
                      Judge John T. Rodgers. (PH, Case Administrator) [1:16-mj-04190-MKD]
                      (Entered: 09/08/2016)
 09/08/2016            Arrest of Jose Alberto Abundiz (1). (PH, Case Administrator) [1:16-mj-
                       04190-MKD] (Entered: 09/08/2016)
 09/06/2016         4 ORDER SEALING COMPLAINT granting 3 Motion to Seal Complaint as to
                      Jose Alberto Abundiz (1). Signed by Magistrate Judge John T. Rodgers.
                      (KW, Case Administrator) [1:16-mj-04190-MKD] (Entered: 09/07/2016)
 09/06/2016         3 MOTION to Seal Complaint by USA as to Jose Alberto Abundiz (1). (KW,
                      Case Administrator) [1:16-mj-04190-MKD] (Entered: 09/07/2016)
 09/06/2016         2 Penalty Slip as to Jose Alberto Abundiz (1) (KW, Case Administrator) [1:16-
                      mj-04190-MKD] (Entered: 09/07/2016)
 09/06/2016         1 CRIMINAL COMPLAINT as to Jose Alberto Abundiz (1). (Attachments: # 1
                      Affidavit) (KW, Case Administrator) [1:16-mj-04190-MKD] (Entered:
                      09/07/2016)




https://ecf.waed.circ9.dcn/cgi-bin/DktRpt.pl?252465482252211-L_1_0-1                       08/19/2020
